Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
	 
Information Disclosure Statement

The information disclosure statement submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment filed 07/21/2022 has been entered. Claims 2, 3, 16 and 17 are cancelled. Claims 21-24 are new. Claims 1, 4-15 and 18-24 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 4-7, 11-12, 14-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (US 20170316363 A1 hereinafter Siciliano) in view of Homeyer et al. (US 20190026663 A1 hereinafter Homeyer)

	As to independent claim 1, Siciliano teaches a method for workflow selection, the method comprising: 
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the first one or more second application[[s]];  [monitors and records user actions  ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100"]
in response to the interactions performed at the first application, selecting at least one workflow that corresponds to the second application based at least in part on event attributes associated with the set of interaction events, wherein the first application is different from the second application; and [based on interaction from fist app (such as dropbox) connect to second application process (such as email) Fig. 13-14 illustrate creation of workflow between applications, ¶75, ¶99 "a recommended workflow template entitled “Send Office 365 email when a new file is added to Dropbox” is represented by an interactive graphical representation 1304"]
executing the at least one workflow over at least one of the plurality of shared content objects performed by the second application. [Fig. 10 illustrates execution based on trigger that will call a second application ¶75 "When executed, the workflow steps of workflow logic 120 are performed in the configured sequence. Accordingly, one or more of the workflow steps may make calls to corresponding applications/services to perform their functions"]
Siciliano does not specifically teach establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system.
However, Homeyer teaches establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system; [Fig. 1 illustrates management system (12) connected to user devices with applications (24) via GUI for ¶24, ¶27 "a plurality of different software applications operated by a plurality of different entities are executing to serve a plurality of different groups of user computing devices"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow recommendations disclosed by Siciliano by incorporating the establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system disclosed by Homeyer because both techniques address the same field of workflow applications and by incorporating Homeyer into Siciliano improves planning and time estimation of workflow tasks with tracking [Homeyer ¶2-3]

As to dependent claim 4, the rejection of claim 1 is incorporated. Siciliano and Homeyer further teach wherein at least one learning model facilitates at least one of, selecting the at least one workflow, or forming one or more responses from execution of the at least one workflow.[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to dependent claim 5, the rejection of claim 4 is incorporated. Siciliano and Homeyer further teach wherein the at least one learning model is trained based at least in part on at least one of, selecting the at least one workflow, or initiating execution of the at least one workflow. [Homeyer Fig. 2-3 illustrates training model for selection ¶11, ¶44-45]

As to dependent claim 6, the rejection of claim 4 is incorporated. Siciliano and Homeyer further teach wherein the at least one learning model adjusts one or more learned parameters associated with at least one of, one or more selection rules, or one or more workflow definitions. [Homeyer uses rules (conditions) and adjusts to workflow according to executed workflows (defined) ¶47, ¶44 " some embodiments may learn, based on previous workflow instance records"]

As to dependent claim 7, the rejection of claim 1 is incorporated. Siciliano and Homeyer further teach wherein selecting the at least one workflow is based at least in part on one or more selection rules.  [Homeyer uses rules (conditions) for model which selects workflow Fig. 2, ¶47 "models may be trained multiple times with different initial conditions, for instance, by randomly (e.g., pseudo-randomly) setting parameters of the model and retraining the model multiple times with different randomly selected initial conditions on the same training data."]

As to dependent claim 11, the rejection of claim 1 is incorporated. Siciliano and Homeyer further teach wherein at least one of, selecting the at least one workflow, or executing the at least one workflow, is performed without human interaction. [Siciliano Automatically monitors and generates workflow ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100… generating a workflow"]

As to dependent claim 12, the rejection of claim 1 is incorporated. Siciliano and Homeyer further teach wherein the event attributes comprise at least one of, one or more interaction attributes associated with the interactions, or one or more object attributes associated with the plurality of shared content objects. [Homeyer logs of interactions, execution log with performed tasks (attributes of shared objects) ¶20, ¶38]

As to dependent claim 14, the rejection of claim 1 is incorporated. Siciliano and Homeyer further teach registering at least one of the first and second application[[s]] with an app registry of the content management system. [Siciliano registers with a user account for apps and users ¶86]

As to independent claim 15, Siciliano teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for workflow selection, the set of acts comprising: [medium with instructions on processor ¶171-172]
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the first one or more second application[[s]];  [monitors and records user actions  ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100"]
in response to the interactions performed at the first application, selecting at least one workflow that corresponds to the second application based at least in part on event attributes associated with the set of interaction events, wherein the first application is different from the second application; and [based on interaction from fist app (such as dropbox) connect to second application process (such as email) Fig. 13-14 illustrate creation of workflow between applications, ¶75, ¶99 "a recommended workflow template entitled “Send Office 365 email when a new file is added to Dropbox” is represented by an interactive graphical representation 1304"]
executing the at least one workflow over at least one of the plurality of shared content objects performed by the second application. [Fig. 10 illustrates execution based on trigger that will call a second application ¶75 "When executed, the workflow steps of workflow logic 120 are performed in the configured sequence. Accordingly, one or more of the workflow steps may make calls to corresponding applications/services to perform their functions"]
Siciliano does not specifically teach establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system.
However, Homeyer teaches establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system; [Fig. 1 illustrates management system (12) connected to user devices with applications (24) via GUI for ¶24, ¶27 "a plurality of different software applications operated by a plurality of different entities are executing to serve a plurality of different groups of user computing devices"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow recommendations disclosed by Siciliano by incorporating the establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system disclosed by Homeyer because both techniques address the same field of workflow applications and by incorporating Homeyer into Siciliano improves planning and time estimation of workflow tasks with tracking [Homeyer ¶2-3]


As to dependent claim 18, the rejection of claim 15 is incorporated. Siciliano and Homeyer further teach wherein at least one learning model facilitates at least one of, selecting the at least one workflow, or forming one or more responses from execution of the at least one workflow.[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to independent claim 19, Siciliano teaches a system for workflow selection, the system comprising: [system ¶5] a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts, the set of acts comprising, [medium with instructions on processor ¶171-172]
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the first one or more second application[[s]];  [monitors and records user actions  ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100"]
in response to the interactions performed at the first application, selecting at least one workflow that corresponds to the second application based at least in part on event attributes associated with the set of interaction events, wherein the first application is different from the second application; and [based on interaction from fist app (such as dropbox) connect to second application process (such as email) Fig. 13-14 illustrate creation of workflow between applications, ¶75, ¶99 "a recommended workflow template entitled “Send Office 365 email when a new file is added to Dropbox” is represented by an interactive graphical representation 1304"]
executing the at least one workflow over at least one of the plurality of shared content objects performed by the second application. [Fig. 10 illustrates execution based on trigger that will call a second application ¶75 "When executed, the workflow steps of workflow logic 120 are performed in the configured sequence. Accordingly, one or more of the workflow steps may make calls to corresponding applications/services to perform their functions"]
Siciliano does not specifically teach establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system.
However, Homeyer teaches establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system; [Fig. 1 illustrates management system (12) connected to user devices with applications (24) via GUI for ¶24, ¶27 "a plurality of different software applications operated by a plurality of different entities are executing to serve a plurality of different groups of user computing devices"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow recommendations disclosed by Siciliano by incorporating the establishing one or more network communication links between a content management system that manages a plurality of shared content objects and a first and second application that are registered with the content management system disclosed by Homeyer because both techniques address the same field of workflow applications and by incorporating Homeyer into Siciliano improves planning and time estimation of workflow tasks with tracking [Homeyer ¶2-3]

As to dependent claim 20, the rejection of claim 19 is incorporated. Siciliano and Homeyer further teach wherein at least one of, selecting the at least one workflow, or executing the at least one workflow, is performed without human interaction. [Siciliano Automatically monitors and generates workflow ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100… generating a workflow"]

As to dependent claim 21, the rejection of claim 19 is incorporated. Siciliano and Homeyer further teach wherein at least one learning model facilitates at least one of, selecting the at least one workflow, or forming one or more responses from execution of the at least one workflow.  .[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to dependent claim 22, the rejection of claim 21 is incorporated. Siciliano and Homeyer further teach wherein the at least one learning model is trained based at least in part on at least one of, selecting the at least one workflow, or initiating execution of the at least one workflow.  [Homeyer Fig. 2-3 illustrates training model for selection ¶11, ¶44-45]

As to dependent claim 23, the rejection of claim 18 is incorporated. Siciliano and Homeyer further teach wherein the at least one learning model is trained based at least in part on at least one of, selecting the at least one workflow, or initiating execution of the at least one workflow.  .[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to dependent claim 24, the rejection of claim 15 is incorporated. Siciliano and Homeyer further teach wherein at least one of, selecting the at least one workflow, or executing the at least one workflow, is performed without human interaction. [Siciliano Automatically monitors and generates workflow ¶87 "automatically monitoring a user's actions when interacting with workflow development system 1100… generating a workflow"]
	
Claims 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer in view of Siciliano as applied to the rejection of claim 1 above, and further in view of Shetty et al.. (US 20170264567 A1 hereinafter Shetty)

As to dependent claim 8, the combination of Siciliano and Homeyer teach all the limitations of claim 1 that is incorporated. 
Siciliano and Homeyer do not specifically teach wherein the one or more selection rules cause a first workflow to be executed when conditions associated with the first workflow are satisfied.
However, Shetty teaches wherein the one or more selection rules cause a first workflow to be executed when conditions associated with the first workflow are satisfied. [Shetty condition satisfied for workflow execution ¶4 "a workflow at a first cloud application to determine whether at least one condition is satisfied to extend the workflow to a second cloud application external to the first cloud application"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow system disclosed by Siciliano and Homeyer by incorporating the wherein the one or more selection rules cause a first workflow to be executed when conditions associated with the first workflow are satisfied disclosed by Shetty because all techniques address the same field of workflow applications and by incorporating Shetty into Siciliano and Homeyer extends workflow processing from single systems toe the cloud for improved processing [Shetty ¶13]

As to dependent claim 9, the rejection of claim 8 is incorporated. Siciliano, Homeyer and Shetty further teach wherein the first workflow causes a second workflow to be executed. [Shetty fist leads to second app for workflow  ¶4 "a workflow at a first cloud application to determine whether at least one condition is satisfied to extend the workflow to a second cloud application external to the first cloud application"]

As to dependent claim 10, the rejection of claim 8 is incorporated. Siciliano, Homeyer and Shetty further teach wherein the one or more selection rules cause a second workflow to be executed after the first workflow has successfully completed. [Shetty condition (rule) for workflow execution from first to second app ¶4 "a workflow at a first cloud application to determine whether at least one condition is satisfied to extend the workflow to a second cloud application external to the first cloud application"]

As to dependent claim 13, the combination of Siciliano and Homeyer teach all the limitations of claim 1 that is incorporated. 
Siciliano and Homeyer further teach wherein the content management system includes comprises a native application and [Homeyer native ¶27, Fig. 1]
Siciliano and Homeyer do not specifically teach the first and second application comprises third-party applications.
However, Shetty teaches the first and second application comprises third-party applications. [Shetty third party application ¶21]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow system disclosed by Siciliano and Homeyer by incorporating the first and second application comprises third-party applications disclosed by Shetty because all techniques address the same field of workflow applications and by incorporating Shetty into Siciliano and Homeyer extends workflow processing from single systems toe the cloud for improved processing. [Shetty ¶13]

Response to Arguments
Applicant's arguments filed 07/01/2022. In the remark, applicant argues that: 	
(1) Homeyer and Schilling fail to teach " in response to the interactions performed at the first application, selecting at least one workflow that corresponds to the second application based at least in part on event attributes associated with the set of interaction events, wherein the first application is different from the second application; and” as recited by amended claim 1

As to point (1) Applicant’s arguments with respect to amended claim 4 have been
considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable by Siciliano in view of Homeyer as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Howard (US 20150149535 A1) teaches linked applications with workflows that go across them (see ¶63)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/Primary Examiner, Art Unit 2143